***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
            ROBERT ALEXANDER RICKETTS v.
                JANELLE R. RICKETTS
                     (AC 44298)
                  Bright, C. J., and Alvord and Suarez, Js.

                                   Syllabus

The plaintiff, whose marriage to the defendant previously had been dis-
   solved, appealed to this court from the postjudgment orders of the trial
   court denying his motion to transfer this matter to the Regional Family
   Trial Docket and appointing a guardian ad litem for the parties’ minor
   children. Held that the challenged postjudgment orders did not consti-
   tute a final judgment and, therefore, the appeal was dismissed for lack
   of jurisdiction: despite the plaintiff’s claim that, pursuant to the parties’
   divorce degree, he may immediately appeal from the trial court’s order
   denying his motion to transfer the case to the Regional Family Trial
   Docket, the court’s order was entered in the course of continuing post-
   judgment proceedings on motions that remain pending before the trial
   court, thus, the order did not terminate any proceeding and did not
   satisfy the first prong of State v. Curcio (191 Conn. 27), and, because
   the right that the plaintiff seeks to vindicate in this appeal is neither
   statutory nor constitutional, the second prong of Curcio also was not
   satisfied; moreover, insofar as the plaintiff challenged the court’s ruling
   that the plaintiff had agreed on the appointment of a guardian ad litem,
   this order also was interlocutory and did not constitute an immediately
   appealable judgment, as the court appointed a guardian ad litem to
   investigate facts in order to make recommendations concerning the
   children’s best interests, which was a step toward a final judgment
   resolving the issues concerning education, visitation, and custody that
   had arisen postjudgment.
    Considered December 16, 2020—officially released March 2, 2021

                             Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Hartford, where the court, Nguyen-O’Dowd, J.,
rendered judgment dissolving the marriage and granting
certain other relief in accordance with the parties’ sepa-
ration agreement; thereafter, the court denied the plain-
tiff’s motion to transfer adjudication of certain postjudg-
ment motions to the Regional Family Trial Docket;
subsequently, the court, Nguyen-O’Dowd, J., appointed
a guardian ad litem for the minor children, and the
plaintiff appealed to this court; thereafter, the court
entered certain postjudgment orders, and the plaintiff
filed an amended appeal. Appeal dismissed.
  Robert Ricketts, self-represented, the appellant
(plaintiff).
  Janelle R. Mallett, self-represented, the appellee
(defendant).
                         Opinion

  ALVORD, J. The marriage between the plaintiff,
Robert Alexander Ricketts, and the defendant, Janelle
R. Ricketts (now known as Janelle R. Mallett), was
dissolved in 2018. The plaintiff appeals from the Sep-
tember 17, 2020 orders of the trial court, Nguyen-
O’Dowd, J., denying his postjudgment motion to ‘‘trans-
fer [this matter] to the Regional Family Trial Docket
in accordance with the [parties’] divorce decree’’ and
appointing a guardian ad litem (GAL) for the parties’
minor children. On November 13, 2020, this court
ordered, sua sponte, that the parties file memoranda
giving reasons, if any, why this appeal should not be
dismissed for lack of an appealable judgment. On
December 16, 2020, we dismissed the plaintiff’s appeal
and indicated in our order that an opinion would follow.
This opinion elucidates our conclusion that this court
does not have jurisdiction to consider the propriety of
these postjudgment orders at this time.
  The following procedural history is relevant to our
discussion. On June 26, 2018, the trial court, Diana, J.,
rendered judgment dissolving the parties’ marriage that
incorporated their separation agreement and the par-
enting plan for their two minor children. Pursuant to
the decree, the parents share joint legal custody of the
children, who primarily reside with the plaintiff. The
agreement and parenting plan include several handwrit-
ten addenda, one of which specifies that ‘‘the [Regional
Family Trial Docket] shall retain jurisdiction over the
custody and parenting issues . . . that may arise and
need judicial resolution in the future.’’
   On January 9, 2020, the defendant filed a motion for
contempt alleging that she had been prevented from
picking up the children from school for her scheduled
parenting time. She subsequently filed a motion for the
appointment of a GAL. Beginning on January 10, 2020,
and through August 11, 2020, the plaintiff filed several
applications for ‘‘emergency ex parte order[s] of cus-
tody’’ and ‘‘emergency motion[s]’’ for a temporary
injunction. In these emergency motions, he alleged that
the defendant was interfering with the children’s educa-
tion, and sought orders from the trial court limiting her
access to the children’s educational records and limiting
her visitation with the minor children. The plaintiff’s
requests for emergency and ex parte relief were denied,
and a hearing was scheduled on the pending motions.
  On September 3, 2020, the parties appeared before
the court, Nguyen-O’Dowd, J., and the court ordered
that the parties return on September 17, 2020, to confer
on the appointment of a GAL.1 On September 14, 2020,
the plaintiff filed a motion to transfer adjudication of
these matters to the Regional Family Trial Docket. On
September 17, 2020, with the parties present, the trial
court denied the motion to transfer, indicating that the
Regional Family Trial Docket ‘‘is not accepting this
case.’’2 The trial court also appointed a GAL, chosen by
‘‘agreement of the parties,’’ and continued the matter
to October 8, 2020, for the court to ‘‘assess duties and
fees for the GAL.’’3
  On September 28, 2020, the plaintiff filed this appeal
challenging the orders that were issued on September
17, 2020. When the appeal was filed, no final order had
entered on the defendant’s January 9, 2020 motion for
contempt or on the plaintiff’s motions that sought to
modify the defendant’s visitation.
   On November 13, 2020, we ordered the parties to
file memoranda giving reasons, if any, why this appeal
should not be dismissed for lack of an appealable judg-
ment. The parties filed their memoranda on November
27, 2020. We conclude that this appeal must be dis-
missed.
   ‘‘The jurisdiction of the appellate courts is restricted
to appeals from judgments that are final. General Stat-
utes §§ 51-197a and 52-263; Practice Book § [61-1]
. . . . The appellate courts have a duty to dismiss, even
on [their] own initiative, any appeal that [they lack]
jurisdiction to hear. . . . In the gray area between judg-
ments that are undoubtedly final and others that are
clearly interlocutory . . . [our Supreme Court] has
adopted the following test, applicable to both criminal
and civil proceedings: An otherwise interlocutory order
is appealable in two circumstances: (1) where the order
or action terminates a separate and distinct proceeding,
or (2) where the order or action so concludes the rights
of the parties that further proceedings cannot affect
them. State v. Curcio, 191 Conn. 27, 31, 463 A.2d 566
(1983).’’ (Internal quotation marks omitted.) Khan v.
Hillyer, 306 Conn. 205, 209–10, 49 A.3d 996 (2012). That
the present matter arises postjudgment does not affect
that analysis: the final judgment rule still applies. See
McGuinness v. McGuinness, 155 Conn. App. 273, 276–
78, 108 A.3d 1181 (2015); Kennedy v. Kennedy, 109
Conn. App. 591, 603–604, 952 A.2d 115 (2008).
  We first consider the plaintiff’s claim that he may
immediately appeal from the trial court’s order denying
his motion to transfer the case to the Regional Family
Trial Docket ‘‘in accordance with the parties’ divorce
decree.’’ We disagree.
   This court has held that neither prong of Curcio is
satisfied when an appellant seeks to challenge an order
transferring a case from one judicial district to another
when the order ‘‘was rendered in the course of the
continuing civil litigation . . . did not terminate a sepa-
rate and distinct proceeding . . . [and did] not, in and
of itself, conclude any recognized right of the parties.’’
(Citation omitted.) Heyward v. Judicial Dept., 159
Conn. App. 794, 804–805, 124 A.3d 920 (2015), citing
Felletter v. Thompson, 133 Conn. 277, 281, 50 A.2d 81
(1946). The same is true of an order transferring a case
to a special session of the Superior Court. See In re
Justin F., 116 Conn. App. 83, 105, 976 A.2d 707 (chal-
lenging transfer of case to Child Protection Docket at
Middletown), cert. dismissed, 292 Conn. 913, 973 A.2d
660 (2009), and cert. denied, 293 Conn. 913, 978 A.2d
1109 (2009), and cert. denied sub nom. Albright-Laz-
zari v. Connecticut, 559 U.S. 912, 130 S. Ct. 1298, 175
L. Ed. 2d 1087 (2010). Here, the order denying the plain-
tiff’s motion to transfer was entered in the course of
continuing postjudgment proceedings on motions that
remain pending before the trial court. The order did
not terminate any proceeding and does not satisfy the
first prong of Curcio.
   ‘‘The second prong of the Curcio test focuses on
the nature of the right involved. It requires the parties
seeking to appeal to establish that the trial court’s order
threatens the preservation of a right already secured
to them and that that right will be irretrievably lost
and the [parties] irreparably harmed unless they may
immediately appeal. . . . One must make at least a
colorable claim that some recognized statutory or con-
stitutional right is at risk.’’ (Internal quotation marks
omitted.) McGuinness v. McGuinness, supra, 155 Conn.
App. 277.
   Here, the plaintiff’s claimed right to have the matter
transferred to the Regional Family Trial Docket arises
from the agreement incorporated into the decree dis-
solving the parties’ marriage. ‘‘It is well established that
a separation agreement that has been incorporated into
a dissolution decree and its resulting judgment must
be regarded as a contract and construed in accordance
with the general principles governing contracts.’’ (Inter-
nal quotation marks omitted.) McLoughlin v. McLoug-
hlin, 157 Conn. App. 568, 584–85, 118 A.3d 64 (2015).
Because the right that the plaintiff seeks to vindicate
in this appeal is neither statutory nor constitutional,
the second prong of Curcio is also not satisfied.4 See
Soracco v. Williams Scotsman, Inc., 128 Conn. App.
818, 826, 19 A.3d 209 (claimed contractual right to avoid
trial does not satisfy second prong of Curcio), cert.
denied, 302 Conn. 903, 23 A.3d 1244 (2011).
   Insofar as the plaintiff challenges the trial court’s
‘‘ruling that the plaintiff agreed on the appointment of
a GAL,’’ we conclude that this order also is interlocutory
and does not constitute an immediately appealable judg-
ment under Curcio.
  In Kennedy v. Kennedy, supra, 109 Conn. App. 603–
604, as here, proceedings on postjudgment motions to
modify custody and visitation were ongoing in the trial
court. The trial court in Kennedy appointed separate
counsel for each minor child pursuant to its authority
under General Statutes § 46b-54. Id. The father
appealed, and this court determined that ‘‘appointing
counsel for both daughters is merely a step along the
road . . . to a final judgment resolving the custody and
visitation issues [and] . . . the [father] has failed to
explain why his objection cannot be vindicated on
appeal from a final judgment resolving the custody and
visitation dispute.’’ (Citations omitted; internal quota-
tion marks omitted.) Id., 592, 604. This court held that
an order appointing counsel for the minor children in
postjudgment proceedings concerning custody and visi-
tation was not immediately appealable under either
prong of Curcio. Id., 603–604.
  We see no reason to reach a different conclusion
here. The trial court appointed a GAL to investigate
facts in order to make recommendations to the court
concerning the children’s best interests. The appoint-
ment of a GAL for the minor children pursuant to § 46b-
54 is, indeed, a step toward a final judgment resolving
the issues concerning education, visitation, and custody
that have arisen postjudgment.5 Because none of the
interlocutory orders at issue here is immediately appeal-
able under Curcio, we lack jurisdiction to reach their
merits at this time.
      The appeal as amended is dismissed.
      In this opinion the other judges concurred.
  1
     All references to the trial court hereafter are to Judge Nguyen-O’Dowd.
  2
     The Regional Family Trial Docket is a special session of the Superior
Court that handles contested custody and visitation matters when the case
meets certain criteria. See Regional Family Trial Docket, available at https://
www.jud.ct.gov/external/super/spsess.htm (last visited February 19, 2021).
   3
     Also on September 17, 2020, the plaintiff filed an ‘‘emergency motion
for stay’’ in the trial court, claiming that the Regional Family Trial Docket
has ‘‘jurisdiction’’ over this matter. The trial court denied that motion on
October 8, 2020.
   4
     Moreover, we firmly reject the notion that the terms of the 2018 divorce
decree entitle the plaintiff to have all matters concerning ‘‘custody and
parenting’’ resolved by the Regional Family Trial Docket forevermore. In
his arguments before this court, the plaintiff maintains that he relied on
‘‘the representation’’ that future matters concerning custody would be heard
at the Regional Family Trial Docket, which is ‘‘familiar with the factual
background and nuance of [this] case,’’ and that, ‘‘absent that representa-
tion,’’ he would have ‘‘bargained differently’’ in negotiating the separation
agreement. We will not read the term in the parties’ marital dissolution
decree as a limitation on the Superior Court’s broad discretion in matters
‘‘particularly within [its] province,’’ including ‘‘matters involving judicial
economy, docket management [control of] courtroom proceedings . . .
[nor its] reasonable control over its schedule.’’ (Citation omitted; internal
quotation marks omitted.) M.B. v. S.A., 194 Conn. App. 727, 733–34, 222
A.3d 551 (2019).
   5
     On November 27, 2020, the parties filed their memoranda concerning
whether the September 17, 2020 orders were final. On December 8, 2020,
the plaintiff filed an amended appeal. His amended appeal challenges orders
entered by the trial court on December 3, 2020, and purports to belatedly
add additional dates of certain interlocutory orders as decisions ‘‘being
appealed,’’ including September 3 and October 8, 2020. These orders are
related to the September 17, 2020 orders and are similarly interlocutory.
On December 16, 2020, we dismissed the original appeal and a portion of
the amended appeal. Also on December 16, 2020, we ordered the parties to
file memoranda as to whether the remainder of the amended appeal, which
concerns the orders entered on December 3, 2020, should be dismissed.
The parties filed memoranda on January 5, 2021. We have considered the
parties’ memoranda and conclude that the court’s orders are interlocutory
and satisfy neither prong of Curcio. Therefore, the remainder of the amended
appeal also is dismissed.